REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a mold stack with 
a cooling chamber arranged between a diffuser plate, a cooling structure wall on which the diffuser plate is mounted, and the plenum base, wherein the cooling structure wall is joined to the plenum base such that a portion of the plenum base forms a cooling structure base, wherein the cooling chamber, the diffuser plate, the cooling structure wall, and the cooling structure base form a cooling structure within the vacuum plenum.  Nor would it be obvious to move such a cooling structure to  be within the vacuum plenum, or to modifiy the cooling structure (already in a vacuum plenum) such that the plenum base forms the cooling structure base. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fecik is cited for showing that welding is a conventional technique for uniting mold components.  Examiner does not agree with Applicant’s assertion (1/26/2021 response) that making a vacuum plenum in one-piece is inventive. Applicant’s [0053] indicate that welding can be used to make an integral body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741